Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 10/25/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given subsequent to communication with David Metzger on 1/4/2022.

Amendment to the Claims
The following is the list of claimed that were amended, added and cancelled.
11. (currently Amended) A system comprising a server comprising a processing unit and a non-transitory storage medium, storing processor executable instructions that when executed by the processing unit cause the server to:
retrieve an electronic file comprising a set of images, the electronic file configured to be displayed on an electronic device operated by a user; Response to August 13, 2021 Non-Final OA Application No. 16/885,432 Page 4 identify within the set of images, an object image comprising a first object having a visual indicator tag; identify the visual indicator tag; retrieve information about the first object based on the visual indicator tag, the information comprising a category of the first object; retrieve another electronic file storing user profile data from a user profile having a set of attributes; select a media element based on the category of the first object and the user profile data; 


Allowance
Claims 1-20 are allowable.

Reason for Allowance
Independent claims 1 and 11 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim), 
retrieve an electronic file comprising a set of images, the electronic file configured to be displayed on an electronic device operated by a user; Response to August 13, 2021 Non-Final OA Application No. 16/885,432 Page 4 identify within the set of images, an object image comprising a first object having a visual indicator tag; identify the visual indicator tag; retrieve information about the first object based on the visual indicator tag, the information comprising a category of the first object; retrieve another electronic file storing user profile data from a user profile having a set of attributes; select a media element based on a-the category of the first object and the user profile data; 

	

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                         1/4/2022